Citation Nr: 0628599	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-00 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an effective date prior to December 5, 2000, 
for the grant of a 50 percent disability rating for sleep 
apnea.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty in the Coast Guard from 
September 1968 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision rendered by 
the Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs.  In October 2004, the veteran 
testified at a hearing before a Decision Review Officer at 
the RO.  A transcript of this hearing has been associated 
with the claims folders.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to an increased rating 
for his service-connected sleep disorder was received by the 
RO on December 5, 2001.  

2.  Thereafter, the rating for the sleep disorder was 
increased to 50 percent based on a liberalizing change in the 
law which became effective in October 1996.  


CONCLUSION OF LAW

The criteria for an effective date prior to December 5, 2000, 
for an award of a 50 percent evaluation for sleep apnea are 
not met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 
3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.   Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Through a letter dated in September 2003 as well as the 
Statement of the Case and Supplemental Statements of the 
Case, the veteran was informed of the specific criteria to 
establish an earlier effective date for the grant of an 
increased rating for his sleep apnea.  He was also informed 
of the evidence and information that he should submit, and 
the assistance that VA would provide to obtain evidence on 
his behalf.  Although the RO has not specifically requested 
the veteran to submit all pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  After notice was provided, the veteran was 
provided ample time to submit or identify pertinent evidence.  

The record reflects that VA assisted the veteran by obtaining 
service medical records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such available evidence.  In sum, the 
Board is satisfied that 
VA has complied with the duty to assist provisions of the 
VCAA and the implementing regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

Moreover, as explained below, there appears to be no dispute 
concerning the pertinent facts in this case and no legal 
basis for granting this claim.  Consequently, there is no 
additional evidence that could be obtained to substantiate 
the claim, and no further action is required to comply with 
the VCAA or the implementing regulation.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 
(June 23, 2004).


Factual Background

The veteran was granted service connection for narcolepsy by 
rating decision dated in March 1970.  A 10 percent disability 
evaluation was assigned.  This disability evaluation was 
continued in an unappealed rating decision of October 1975.  

In May 1989, the veteran, via his representative, filing a 
claim for an increased evaluation for his sleep disorder.  By 
letter in August 1989, the RO requested the veteran to 
execute several authorization forms to allow VA to obtain 
medical records related to his sleep disorder.  He was asked 
to submit the information within one year; otherwise, 
increased benefits, if warranted, would not be paid prior to 
the date of receipt of the additional evidence.  

Thereafter, in October 1989, the RO informed the veteran that 
the information requested in the August 1989 letter was 
needed to complete the processing of his claim.  Since the 
veteran filed to respond in 60 days, the RO assumed that he 
did not wish to purse his claim and administratively 
disallowed claim.  He was informed of his appellate rights 
but did not appeal this decision.  

On a VA Form 21-4138, Statement in Support of Claim, received 
by the RO on December 5, 2001, the veteran asserted that an 
increased rating was warranted for his service connected 
sleep disorder due to a worsening of his disability.  In the 
rating decision on appeal, the rating for the disability was 
increased to 50 percent, effective December 5, 2001, based 
upon liberalizing criteria which became effective in October 
1996.  During the pendency of the appeal, an earlier 
effective date of December 5, 2000, was granted by a Decision 
Review Officer in a January 2005 decision.  


Legal Criteria

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a) (2005).  

Once a formal claim for compensation has been allowed, a 
report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits if the 
report relates to treatment or evaluation of a disability for 
which service connection has been previously established.  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of claim.  Evidence from a private physician or 
layman may also be accepted as a claim for increased benefits 
under certain circumstances.  The date of receipt of such 
evidence will be accepted as the date of receipt of claim.  
38 C.F.R. § 3.157(b) (2005).  

Where compensation is awarded pursuant to a liberalizing law, 
or a liberalizing VA issue approved by the Secretary or by 
the Secretary's direction, the effective date of such award 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the effective date of the act or 
administrative issue.  If a claim is reviewed on the 
initiative of VA within 1 year from the effective date of the 
law or VA issue, or at the request of a claimant received 
within 1 year from that date, benefits may be authorized from 
the effective date of the law or VA issue.  If a claim is 
reviewed on the initiative of VA more than 1 year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the date of 
administrative determination of entitlement.  If a claim is 
reviewed at the request of a claimant more than 1 year after 
the effective date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the date of 
receipt of such request.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114.

Prior to October 7, 1996, there was no diagnostic code 
specifically for evaluating sleep apnea.  Effective October 
7, 1996, VA amended the scheduler criteria for rating 
respiratory disorders and added Diagnostic Code 6847, which 
provides criteria for evaluating sleep apnea.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6847, asymptomatic 
sleep apnea syndrome with documented sleep disorder breathing 
warrants a noncompensable evaluation.  A 50 percent 
disability rating is warranted for sleep apnea syndrome that 
requires the use of a breathing assistance device such as a 
continuous airway pressure (CPAP) machine.  A 100 percent 
rating contemplates symptoms of chronic respiratory failure 
with carbon dioxide retention or cor pulmonale; or requiring 
a tracheostomy.


Analysis

The veteran and his representative contend, in essence, that 
an effective date earlier than December 5, 2000, for the 
assignment of a 50 percent rating for sleep apnea is 
warranted because the veteran has been using a CPAP machine 
for this disability since 1987 and his symptoms have 
essentially remained constant since that time.  While the 
Board has no reason to doubt the veteran, the facts alleged 
by the veteran do not support his entitlement to an earlier 
effective date.

The pertinent facts in this case are not in dispute.  In 
March 1970, the veteran was awarded service connection for 
narcolepsy and the disability was rated as 10 percent 
disabling.  Thereafter, claims for an increased rating for 
his service-connected sleep disorder were denied or 
disallowed in unappealed decisions.  Subsequent to the 
unappealed decision of October 1989 and prior to December 5, 
2001, the veteran did not undergo a VA examination of his 
sleep disorder or receive VA treatment for the sleep 
disorder, he did not file a claim for an increased rating for 
the disorder, and he did not submit any documentation that 
could be construed as a claim for increase, such as private 
medical records pertaining to treatment of the disorder.  The 
veteran was granted a 50 percent rating for the disability, 
effective one year prior to the receipt of his claim, based 
upon liberalizing criteria which became effective more than 
one year prior to the date of receipt of his claim.  

As set forth above, the proper effective date for an award 
based upon a liberalizing regulation is one year prior to the 
date of receipt of claim, if the claim was received more than 
one year after the effective date of the liberalizing 
regulation.  Accordingly, the Board concludes that the RO has 
assigned the correct effective date and the veteran's claim 
must be denied because of the absence of legal merit.  . 

ORDER

An effective date prior to December 5, 2000, for the award of 
a 50 percent disability rating for sleep apnea is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


